Exhibit 10.7

Summary term sheet governing arrangement of consulting services JMP Fam Holdings
Inc. performs pursuant to oral agreement

 

JMP Fam Holdings Inc. is paid $6,500 per month for consulting services.  JMP Fam
Holdings Inc. performs for CECO consulting services regarding the Company’s
corporate policies, marketing, strategic and financial planning, including long
and short-term goals, mergers and acquisitions and other business combinations,
financing, growth plans and other related matters’.

JMP Fam Holdings Inc. is engaged as an independent contractor and is not an
employee of the Company for any purpose whatsoever, including limitation, for
purposes relating to taxes, workers’ compensation or workplace safety insurance,
payments require by statue or any other withholdings or remittances to any
governmental agency or authority.  No course of dealing between the parties is
intended to create, or shall create, an employment relationship, a joint
venture, partnership or any similar relationship. CECO is interested only in the
results obtained by JMP Fam Holdings Inc. and JMP Fam Holdings Inc. shall have
sole control of the manner and means of performing its services to CECO
consistent with policies and practices of CECO and with CECO’s interests and in
accordance with all applicable laws, rules, and regulations.

 

 